 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENNIS LAMAR GARDNER, JR.,                          No. 2:18-cv-03248 AC
12                        Plaintiff,
13            v.                                          ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

20           Plaintiff has requested an unspecified extension of time to file his first amended

21   complaint. ECF No. 5. Plaintiff does not give any specific reason for requiring an extension. Id.

22   In light of the procedural posture of this case and plaintiff’s pro se status, the court will grant a

23   15-day extension. Plaintiff’s first amended complaint is due no later than March 5, 2019.

24   Plaintiff is cautioned that any further requests for additional time must demonstrate good cause

25   and will be looked upon with disfavor.

26           For good cause shown, IT IS HEREBY ORDERED that:

27           1. Plaintiff shall file an amended complaint no later than March 5, 2019.

28   ////
 1         2. If plaintiff fails to timely comply with this order, the undersigned may recommend
 2            that this action be dismissed for failure to prosecute.
 3   DATED: January 30, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
